Citation Nr: 0126936	
Decision Date: 11/30/01    Archive Date: 12/03/01

DOCKET NO.  98-18 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a disability 
manifested by rectal leakage.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The veteran served on active duty from May 1987 to October 
1994.

The current appeal arose from a September 1997 rating 
decision of the Department of Veterans Affairs (VA) Medical 
and Regional Office Center (M&ROC) in Fort Harrison, Montana.  
In September 1997, the RO, in pertinent part, denied 
entitlement to service connection for a low back disorder and 
rectum leakage.  

In January 1999 the veteran presented oral testimony before a 
Hearing Officer of the RO; a transcript of which has been 
associated with the claims file. 

In July 2000 the Board of Veterans' Appeals (Board), after 
adjudicating other issues then pending on appeal, remanded 
the case to the RO so that additional development could be 
undertaken.  The requested development having been completed, 
the case has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  The veteran experienced some musculo-skeletal back 
strains during his period of active service in the summer of 
1994, which were largely resolved and which did not limit his 
activity.

2.  The veteran is currently diagnosed with status post 
herniated disc at L5-S1.

3.  The competent medical evidence of record shows that post 
service diagnosed back disability is not related to any 
injury or incident reported in service.

4.  A disability manifested by rectal leakage was not shown 
in service or for many years thereafter, and the competent 
medical evidence of record shows that it is not related to 
any injury or incident reported in service.


CONCLUSIONS OF LAW


1.  A low back disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991 and Supp. 2001); 38 C.F.R. §§ 3.303 (2001).

2.  A disability manifested by rectal leakage was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Low Back Disability 

A review of the veteran's service medical records reveals 
that a report of medical examination dated in March 1987, and 
completed at the time of enlistment, shows that upon clinical 
evaluation, his spine and other musculoskeletal system were 
normal.  On the corresponding report of medical history, 
completed by him in conjunction with the above examination, 
he indicated that he had never had recurrent back pain.  

A report of medical history dated in October 1987 shows that 
the veteran indicated that he had never had recurrent back 
pain.

A physical therapy note dated in July 1988 shows that the 
veteran attended a training session on the concepts of low 
back injury prevention, wherein he received information on 
the role of physical fitness, body mechanics, task design, 
stress management, and nutrition in the maintenance of a 
healthy back.

A chronological record of medical care dated in October 1989 
shows that the veteran reported for a follow-up of earlier 
low back pain.  He indicated that there was significant 
improvement in his symptoms.  The assessment was low back 
pain improving.  A radiological report, also dated in October 
1989, shows an impression of lumbosacral spine without acute 
fracture, subluxation or significant degenerative changes.

A chronological record of medical care dated in July 1991 
shows that the veteran reported a three day history of sharp 
constant pain to his entire back as a result of adjusting a 
valve.  The assessment was lumbar strain.

A chronological record of medical care dated in June 1992 
shows that the veteran reported a four week history of upper 
and lower back pain.  He denied trauma or injury.  The 
assessment was possible herniated nucleus pulposus.

A service medical record showing that the veteran was 
examined in May 1992 reveals he reported a two day history of 
back pain.  He indicated that he had been digging a ditch 
using a pick ax which resulted in pain in the middle of his 
back.  X-rays were negative for bony pathology.  The 
assessment was back strain.

A report of medical examination dated in October 1994, and 
completed at the time of separation, shows that upon clinical 
evaluation, his spine and other musculoskeletal system were 
normal.  On the corresponding report of medical history, 
completed by him in conjunction with the above examination, 
he indicated that he had experienced recurrent back pain.  
The examining physician elaborated that the veteran had 
experienced musculo-skeletal back strains in the summer of 
1994, which were largely resolved and which did not limit 
activity.  It was noted that it was not considered disabling.

The remainder of the veteran's available service medical 
records are negative for any symptoms associated with a low 
back disability.

A VA compensation and pension general medical examination 
report dated in April 1995 is silent for any symptoms 
associated with a low back disability.

Private outpatient treatment records dated from October 1995 
to February 1996 show that the veteran was a sign maker and 
crane operator who was injured on September 21, 1995, when he 
was lifting one of the outriggers on his crane.  His back 
"popped," and within one half hour he had developed low back 
pain, right buttock pain, and pain in the right calf, medial 
aspect of the foot, sole, and heel.  It hurt him to drive the 
crane and he was not able to work after September 25, 1995.  
The impression was acute right S1 radiculopathy secondary to 
lifting injury of September 1995, and probable acute 
herniated disc at L5-S1.  A lumbar magnetic resonance imaging 
(MRI) scan dated in October 1995 showed a substantial 
herniated nucleus pulposus at L5-S1, eccentric to the 
asymptomatic left side.  It was said to possibly represent a 
boggy disc that slides in and out, and should he come to 
surgery, which seemed likely, then a bilateral disc excision 
might have been appropriate.

A private medical record dated in November 1995 shows that 
the imaging studies of the veteran's back revealed a large 
herniated disc at the L5-S1 interspace with compression of 
the cal sac centrally and the left S1 nerve root.  The 
impression was right S1 radiculopathy and early cauda equina 
syndrome and should have urgent decompression.

In November 1995, the veteran underwent a bilateral L5-Si 
disc excision.  He reported increased strength in the leg and 
pain free walking. There was no numbness or dysesthesia of 
the legs.  His bowel control was said to have become 
"perfect."  He reported an occasional pain in the left leg, 
unlike his preoperative pains, and it extended only to the 
calf, not to the foot.

A private hospital discharge summary dated in November 1995 
shows that the veteran, a sign maker and crane operator, hurt 
his back on September 21, 1995, while lifting one of the 
outriggers of his crane.  He developed a syndrome of lumbago 
and sciatica, with a reproducible neurological examination 
demonstrating a right S1 radiculopathy.  Lumbar MRI scan 
demonstrated an L5-S1 disc herniation on the asymptomatic, 
opposite, left side.  It was presumed that he had a sliding 
disc on the symptomatic side.  

A December 1995 private medical record shows that the veteran 
reported that his leg was much better.  He experienced 
gradual and steady improvement.  The pain was hardly ever 
there. He stated that both legs were good, and that he was 
having no more leg problems.  He did indicate that he 
experienced back pain almost immediately when going to bed at 
night.  

A subsequent private medical record dated in December 1995 
shows the veteran reported that his leg pain was much better, 
hardly ever there; that both legs were now good, with no more 
leg problems; and that he was having back pain only at night, 
which developed not long after going to bed, causing him to 
wonder if it could be his bed.  To test the idea he tried his 
parents bed for two hours and remained pain free.

A January 1996 private medical record shows that the right 
side of his lower back was still a little sore, but "not 
bad".

A private medical record dated in March 1996 shows that an 
MRI evaluation of the veteran revealed no evidence of postop 
disc space infection and no recurrent disc.  There were 
changes consistent with postoperative fibrosis.  It appeared 
that the veteran would not require neurosurgical 
intervention.  

A private medical record dated in April 1996 shows that the 
veteran was re-evaluated for his ongoing back and leg 
problems.  

A private medical record dated in May 1996 shows that the 
veteran continued to suffer from back pain which would 
radiate into both legs.  

A private medical examination report dated in May 1996 shows 
that the veteran was referred pursuant to a back injury 
dating from the fall of 1995, which occurred while he was 
lifting the boom of a crane.  He had worked for about one 
year as a sign maker and crane operator.  He had been 
diagnosed with a large disc herniation at L5-S1, causing 
lumbar radiculopathy and partial cauda equina syndrome, and 
had undergone an operation in November of 1995.  The 
impression was status post bilateral laminectomy and disc 
excision, with mild to moderate mechanical syndrome and 
residual cauda equina syndrome.

In July 1996, the veteran submitted a claim, in pertinent 
part, for entitlement to service connection for a back 
disability.

A private medical record dated in July 1996 shows that the 
veteran reported a 10-12 day history of increase in back 
pain, as well as radiation to both the right and left 
extremity.  The extremity pain was intermittent, as was the 
back pain.  He reported spasms occurring mainly at night 
which kept him awake.  He was unaware of any particular event 
or activity that would have precipitated this.  

In July 1996, the veteran underwent a Functional Assessment 
evaluation wherein it was determined that he demonstrated an 
understanding of neutral back position, reporting increased 
pain when out of neutral back position.  

A private medical record dated in August 1996 shows that the 
veteran continued to have mechanical back pain aggravated by 
sitting (and particularly driving), as well as frequent 
bending/twisting and heavy lifting.  

A VA medical record dated in August 1998 shows that the 
veteran reported chronic low back pain.

By rating action dated in September 1997, the M&ROC, in 
pertinent part, denied the veteran's claim of entitlement to 
service connection for a low back disability.  The M&ROC 
relied on the fact that the veteran's inservice diagnosis of 
low back strain had been largely resolved and not limiting 
activity at separation, and that subsequent medical records 
related his current disability to a post-service accident 
which occurred in the fall of 1995.

A private medical record dated in November 1997 shows that 
the veteran continued to have back pain and lower extremity 
symptoms.  He brought extensive medical records from his 
military service for the examiner's review.  The examiner 
indicated that there did appear to be evidence from his 
military records of a back injury while in service.  It was a 
nonspecific injury treated symptomatically with no follow up 
shown.  The examiner indicated that there was a possibility 
that some of his back woes began in the service, but he was 
still not certain of the relationship of his back complaints 
and his fecal complaints.  It was reiterated that there was 
nothing that needed to be done from a neurosurgical 
perspective.

By rating action dated in August 1998, the M&ROC confirmed 
the prior denial of the veteran's claim of entitlement to 
service connection for a back disability.

A private medical record dated in November 1998 shows that 
the veteran reported considerable pain across his back which 
would radiate down his lower extremities.  His physician 
noted that it appeared that he had a lumbopelvic dysfunction, 
which he was sure was secondary to his segmental instability 
at this previously operated level.  He was referred for 
physical therapy.

In January 1999, the veteran testified at a personal hearing 
over which a hearing officer of the M&ROC presided.  He 
asserted that he received treatment for a back disability as 
early as June 1992, while stationed in Long Beach, 
California.  Prior to that time, he reported a history of 
back pain since October 1989, with an X-ray examination 
noting scoliosis, secondary to muscle spasm.  He indicated 
that the history of muscle spasms worsened after his back 
injury which he attributed to a period in 1994.  


He also indicated that subsequent to service, he was involved 
in an industrial accident in November 1995 which resulted in 
probable herniated nucleus pulposus, for which he underwent 
surgery.  Thereafter, he reported worsening symptomatology 
and subsequent treatment.

A letter from the veteran's parents dated in January 1999 
shows that they attributed his back disability to his period 
of service in Bahrain, wherein he had reported hurting his 
back while doing heavy manual labor.  

This matter was previously before the Board in July 2000, 
wherein it was remanded for additional development.  The 
Board directed, in part, that the veteran undergo an 
examination by an orthopedic surgeon or any other appropriate 
specialist for the purpose of ascertaining the nature, extent 
of severity, and etiology of any lower back disorder which 
may have been present.

Pursuant to the July 2000 Board remand, the veteran underwent 
a VA examination in January 2001.  The examination report 
shows that his entire claims folder was reviewed in 
conjunction with the examination.  It was noted that while on 
active duty, there were four entries regarding low back 
symptoms.  The first entry was dated October 18, 1989 which 
was a "follow up for low back pain - improving." 

The second entry was dated July 1, 1991, wherein it was noted 
"back pain x 3 days," and that the veteran was apparently 
"adjusting a valve."  There was no radiation on this day.  
His diagnosis was "lumbar strain."  The third entry was dated 
June 01, 1992 which showed a report of "upper and lower back 
pain for four weeks."  There was no history of trauma.  The 
fourth entry was undated, suggesting "back pain x 1 day," and 
"digging a ditch with pick ax".  His complaint was of low 
back pain and middle of back pain "tender over L5-S1 area."  
The diagnosis was back strain.

The veteran was discharged from service in October 1994.  He 
was working on an outrigger of a crane in September 1995 when 
he lifted a heavy weight and had sudden onset of lumbar pain.  
He was seen later, treated, and underwent a lumbar 
laminectomy at the L5-S1 level for a herniated disc in 
November 1995.  After this, the patient noted that he had a 
problem with "rectal leakage."  He was being treated with 
sphincter exercises, which had helped some, but there was 
still a problem with this.  X-rays showed previous right-
sided L5-S1 lumbar laminectomy. All lumbar interspaces 
appeared to be well maintained.  The diagnosis was status 
post-herniated disc at L5-S1; status post rectal sphincter 
incompetence related to neurological damage associated with 
herniated disc at L5-S1, which occurred after discharge from 
service.

The examiner opined that the veteran was seen on four 
separate occasions for complaint of low back pain while on 
active duty between 1989 and 1994. (However, the last entry 
was not dated).  There was really no evidence in his active 
duty files to suggest sciatica or a herniated disc, however, 
certainly the last entry suggested L5-S1 tenderness and pain 
and could have been an early disc injury.

However, he appeared to have been asymptomatic for one year 
after discharge from the service until the civilian injury 
that occurred in November 1995.  Therefore, based upon the 
above reasoning, the examiner concluded that the current 
lumbosacral and lumbar, as well as rectal sphincter 
condition(s) are not related to any injury or incident that 
occurred while on active duty.


Disability Manifested By Rectal Leakage 

A review of the veteran's service medical records reveals 
that a report of medical examination dated in March 1987, and 
completed at the time of enlistment, shows that upon clinical 
evaluation, his anus and rectum were normal.  On the 
corresponding report of medical history, completed by him in 
conjunction with the above examination, he indicated that he 
had never had any piles or rectal diseases.  

A report of medical history dated in October 1987 shows that 
the veteran indicated that he had never had piles or rectal 
diseases.

A report of medical examination dated in October 1994, and 
completed at the time of separation, shows that upon clinical 
evaluation, his anus and rectum were normal.  On the 
corresponding report of medical history, completed by him in 
conjunction with the above examination, he indicated that he 
had never had piles or rectal disease.

A VA examination report dated in April 1995 shows that the 
veteran reported developing acute gastritis during his period 
of active service aboard the Camden while in Africa.  An 
upper gastro-intestinal series revealed no evidence of 
ulceration or malignancy.  The duodenal bulb was normal, the 
visualized small bowel was unremarkable, and there was no 
reflux or hiatus noted.  The impression was normal upper 
gastro-intestinal.  The diagnosis, in pertinent part, was 
history of gastritis with diarrhea, rule out recurrent 
gastritis.  There was no reference to any rectal leakage.

A private hospital record dated in November 1995 shows that 
the veteran was a sign maker and crane operator who had 
injured his back in September 1995, while lifting one of the 
outriggers on his crane.  The impression was herniated 
nucleus pulposus at L5-S1 with right S1 radiculopathy, the 
major disk herniation on the left by MRI, and a history of 
mild fecal incontinence and a neurological examination 
compatible with mild sacral root dysfunction.  

A private medical record dated in November 1995 shows the 
veteran had met with his physician following a disc excision 
at L5-S1.  He reported that occasionally, he was slightly 
incontinent of stool.

A private medical record dated in January 1996 shows  that 
veteran was continuing physical therapy for his back.  He 
indicated that he was leaking from his rectum.  He stated 
that his physical therapist massaged a lump from his rectum 
about the size of a golf ball, and that the leaking and the 
pain in his legs stopped.

A private medical record dated in May 1996 shows that the 
veteran reported injuring his back in the fall of 1995, while 
lifting the boom of a crane.  He reported problems with his 
back, coupled with some incontinence of stool.  He reported 
having undergone back surgery, but that he continued to have 
increased fecal soiling associated with an increase in back 
pain.  The impression was status post bilateral laminectomy 
and disc excision, with mild to moderate mechanical syndrome 
and residual cauda equina syndrome.

A private medical record dated in May 1996 shows that the 
veteran reported problems with incontinence following a 
September 1995 back injury.  The examiner provided an 
impression of anal incontinence following a herniated L5 S1 
disk.  He opined that the patient's anal incontinence was 
consistent with a low spinal cord injury.  

The associated anorectal manometry report dated in May 1996 
shows an impression of normal sphincter function and impaired 
rectal sensation, possibly accounting for anorectal 
incontinence.  The corresponding flexible sigmoidoscopy 
report showed an impression of normal flexible sigmoidoscopy.

Having reviewed the results of the anorectal manometry, the 
examiner noted that the findings indicated normal sphincter 
function but impaired rectal sensation.  This would be 
consistent with a spinal injury.  The Kegal exercises did not 
show noticeable improvement in symptoms.  Biofeedback therapy 
was suggested.  

A follow up visit in June 1996 showed that the veteran was 
informed that the sphincter pressures were adequate, and 
there was an impaired sensory threshold. Consequently, he was 
really unable to sense small volumes of stool in the rectum, 
and it was noted that this probably accounted for his 
incontinence.  

By rating action dated in September 1997, the M&ROC, in 
pertinent part, denied the veteran's claim of entitlement to 
service connection for rectum leakage.  



The M&ROC relied on the fact that the veteran's service 
medical records were entirely negative for rectal leakage, 
and that subsequent medical records related his current 
disability to a post-service accident which occurred in the 
fall of 1995.

A private medical record dated in November 1997 shows that 
the veteran continued to have complaints of leaking fecal 
matter.  He brought extensive medical records from his 
military service for the examiner's review.  

The examiner indicated that a service medical record dated in 
September 1994 while stationed on the USS Camden showed 
apparent symptoms to suggest malabsorption syndrome.  There 
was no specific mention of leakage or feces, etc.  

The examiner opined that this was a very complex case as the 
veteran continued to have fecal leakage from an undetermined 
etiology.  He commented that there was a report stating 
frequent stools but no leakage of feces in service, and he 
was not sure how this related to his present condition.  The 
examiner indicated that there was a possibility that some of 
his back woes began in the service, but he was still not 
certain of the relationship of his back complaints and his 
fecal complaints.  It was reiterated that there was nothing 
that needed to be done from a neurosurgical perspective.

During his personal hearing in January 1999, the veteran 
asserted that his current fecal leakage had begun shortly 
after his back injury in May 1994.  He also reported 
experiencing diarrhea while in service in Africa.  He 
indicated that he was treated in service on several occasions 
for gastro-intestinal problems, and reflux-like symptoms.  He 
concluded that his present rectum leakage was secondary to 
his inservice back injury, and that the back injury following 
service merely aggravated the prior disability.


This matter was previously before the Board in July 2000, 
wherein it was remanded for additional development.  The 
Board directed, in part, that the veteran undergo an 
examination by an orthopedic surgeon or any other appropriate 
specialist for the purpose of ascertaining the nature, extent 
of severity, and etiology of any lower back disorder which 
may have been present.  If it was determined that a back 
disorder related to service had been established, the 
examiner was requested to opine on whether rectum leakage was 
secondary to such back disorder.

Pursuant to the July 2000 Board remand, the veteran underwent 
a VA examination in January 2001.  The examination report 
shows that his entire claims folder was reviewed in 
conjunction with the examination.  The examiner opined that 
the veteran was seen on four separate occasions for complaint 
of low back pain while on active duty between 1989 and 1994. 
(However, the last entry was not dated).  There was really no 
evidence in his active duty files to suggest sciatica or a 
herniated disc, however, certainly the last entry suggested 
L5-S1 tenderness and pain and could have been an early disc 
injury.

However, he appeared to have been asymptomatic for one year 
after discharge from the service until the civilian injury 
that occurred in November 1995.  Therefore, based upon the 
above reasoning, the examiner concluded that the current 
lumbosacral and lumbar, as well as rectal sphincter 
condition(s) were not related to any injury or incident that 
occurred while the veteran was on active duty.


Criteria

In general, the applicable law and regulations state that 
service connection may be granted on a direct basis for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303(a) (2001).

Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

A veteran will be considered to have been in sound condition 
when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto. 
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (2001).  
A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2001).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. §§ 3.304, 3.306(b) (2001).

The Court has held that a claimant is entitled to service 
connection on a secondary basis when it is shown that the 
claimant's service-connected disability aggravates a 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  The Court stated that, pursuant to 38 U.S.C.A. § 
1131 and 38 C.F.R. § 3.310(a), when aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or where a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).


Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well-grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet filed as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2001.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 19, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Therefore, 
the amended duty to assist law applies.  Id.

The Board notes that the duty to assist has been satisfied in 
this instance.  The M&ROC has made reasonable efforts to 
obtain evidence necessary to substantiate the veteran's 
claim, including any relevant records adequately identified 
by him as well as authorized by him to be obtained.  
38 U.S.C.A. § 5103A (West Supp. 2001); see also McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).

The veteran has been offered comprehensive and 
contemporaneous VA examinations.  The M&ROC has obtained and 
associated with the claims file the veteran's service medical 
records, and VA and private medical records identified by 
him.

The Board is of the opinion that there is sufficient medical 
evidence on file to permit a determination of the issues on 
appeal.  See 38 U.S.C. § 5103A(d) (West Supp. 2001).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist him as mandated by the VCAA.  
38 U.S.C.A. § 5103A (West Supp. 2001)

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent supplemental 
statement of the case was issued to the veteran.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claims pursuant to 
this new law.  As set forth above, VA has already met all 
obligations to the veteran under this new law.

The record shows that the M&ROC has informed the veteran of 
the evidence needed to substantiate his claims through 
issuance of rating decisions, statement and supplemental 
statements of the case, and associated correspondence.  In 
this regard, the veteran has been given the opportunity to 
direct the attention of the M&ROC to evidence which he 
believes is supportive of his claim, and the M&ROC, as noted 
above, has expanded the record accordingly by obtaining and 
associating with the claims file any additional evidence 
mentioned by the veteran.  There is no known additional 
evidence claimed by the veteran to exist which would 
substantiate his claims.

Moreover, the veteran himself has been offered the 
opportunity to submit evidence and argument on the merits of 
the issue on appeal, and has done so.  He also was afforded 
the opportunity to provide oral testimony at a personal 
hearing before a hearing officer of the M&ROC, a transcript 
of which is on file.  In view of the foregoing, the Board 
finds that the veteran will not be prejudiced by its actions 
and that a remand of the veteran's claim to the M&ROC for 
adjudication under the new law would only serve to further 
delay resolution of his claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.


Low Back Disability

As discussed above, under 38 U.S.C.A. § 1111 and 38 C.F.R. § 
3.304(b), a veteran is entitled to service connection for a 
disorder present in service unless the disorder was noted in 
an examination report at the time of entrance into service, 
or clear and unmistakable evidence shows that the veteran's 
disorder preexisted service and was not aggravated by it.  
See Junstrom v. Brown, 6 Vet. App. 264, 266 (1994); see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 486 (1991).

As the veteran's enlistment examination report is silent as 
to a history of a back disorder prior to his entrance into 
service, he is therefore presumed to have been in sound 
condition unless clear and unmistakable evidence exists to 
overcome the presumption.  38 U.S.C.A. § 1111 (West 1991).  
By "clear and unmistakable" evidence is meant that which 
cannot be misinterpreted and misunderstood; it is that which 
is "undebateable."  Vanerson v. West, 12 Vet. App. 254 
(1999).

In this case, as indicated hereinabove, the veteran was seen 
on four separate occasions for reported low back pain while 
on active duty between 1989 and 1994. However, at the time of 
his separation from service, the examining physician set 
forth that although the veteran had experienced musculo-
skeletal back strains, they were largely resolved and did not 
limit his activity.  It was indicated that it was not 
considered disabling.

Subsequent to active service, the first evidence of a back 
disability is not until it was reported that the veteran was 
injured on the job as a crane operator in September 1995.  VA 
and private medical records dated from September 1995 to 
January 2001 show that he underwent a bilateral L5-Si disc 
excision as a result of the September 1995 injury and that he 
had been treated routinely for symptoms associated thereto.  

The private medical record dated in November 1997 suggested 
the possibility that some of the veteran's back woes began in 
service, but the examiner was not certain of the relationship 
of his back complaints and his fecal complaints.

However, in January 2001, based upon review of the veteran's 
entire claims file and in light of the results of physical 
examination, the examiner opined that there was really no 
evidence in his active duty files to suggest sciatica or a 
herniated disc, but that there was suggested L5-S1 tenderness 
and pain which could have been an early disc injury.  
Nevertheless, the veteran appeared to have been asymptomatic 
for one year after discharge from the service until the 
civilian injury that occurred in November 1995.  Therefore, 
based upon the above reasoning, the examiner concluded that 
the current lumbosacral and lumbar disabilities were not 
related to any injury or incident that occurred while on 
active duty.

The Board has considered the available VA and private medical 
records.  Unfortunately, there is no competent medical 
evidence of record that the veteran's current back disability 
is linked with his inservice episodes of back pain.  The 
Board finds probative the statements of the examiner at the 
veteran's discharge which established that any back pain had 
resolved.  Additionally, the Board has considered the 
November 1997 private medical record which suggested the 
possible link to service, however, the physician was unable 
to provide a concrete association with service.  The Board is 
also impressed with the January 2001 VA medical opinion, 
which, based upon review of the entire claims file, was able 
to conclude that the veteran's current disability was the 
result of the September 1995 injury.

The Board notes that the veteran has testified that the 
symptoms associated with his current back disability were 
first manifested during his period of active service and that 
the post-service injury simply aggravated the pre-existing 
disability.  However, the veteran's self-report is not 
competent medical evidence.  As a layperson, he has not shown 
that he is qualified to render medical opinions regarding 
matters, such as diagnoses and determinations of etiology, 
calling for specialized medical knowledge.  See Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  


Similarly, the lay statement submitted by the veteran's 
parents on his behalf is also not competent, as it has not 
been shown that they are qualified to render medical opinions 
regarding matters calling for specialized medical knowledge.

As discussed at length above, there is no evidence that the 
veteran's current back disability is related to his period of 
active service, nor is there competent evidence that the 
current back disability is the result of aggravation of an 
injury that was first manifested during the veteran's period 
of active service.  As noted in the previous paragraph, the 
veteran is not competent to provide such a medical opinion.

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran has a back disorder that is related to his period of 
active service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

Additionally, the Board notes that there is no competent 
medical evidence that any chronic disorder of the back 
developed coincident with active service, and as noted above, 
that any current back disorder has been linked to service on 
the basis of such evidence, regardless of any alleged 
continuity of symptomatology.  Voerth v. West, 13 Vet. 
App. 117 (1999); McManaway v. West, 13 Vet. App. 60 (1999); 
Savage v. Gober, 10 Vet. App. 488 (1997).

In short, for the reasons and bases discussed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  The competent medical evidence 
of record shows that any inservice complaints of back pain 
had resolved prior to his separation therefrom, and that his 
current symptomatology has been etiologically related to an 
injury sustained subsequent to service.  Accordingly, the 
veteran's claim of entitlement to service connection for a 
low back disability is denied.


The Board views its foregoing decision as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a low back disability.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Disability Manifested By Rectal Leakage

As indicated above, in order to establish service connection, 
there must be medical evidence of a (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson, 12 Vet. App. at 253.

Service connection may also be granted for a disability which 
is proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310 (2001).  See Harder, 5 
Vet. App. at 187.  

Additional disability resulting from the aggravation of a non 
service-connected condition by a service-connected condition 
is compensable under 38 C.F.R. § 3.310(a).  See Allen, 7 Vet. 
App. at 448.

In this case, the veteran has a history of fecal incontinence 
which has been described as an impaired ability to 
voluntarily constrict the anal sphincter.  The veteran has 
suggested that his current rectum leakage is the result of 
his back disability which he believed to be related to 
service.  

As the veteran does not have a service-connected back 
disability, it cannot be established that his current rectum 
leakage is secondary to a service-connected disability.  
Therefore, the establishment of service connection for this 
disability pursuant to Harder or Allen is not warranted.  

The Board has also considered whether the veteran is entitled 
to service connection for rectum leakage on a direct basis.  
However, there is no service medical documentation of any 
rectum leakage during service.  Although, there is evidence 
of diarrhea and gastro-intestinal complaints, there is no 
evidence of rectum leakage.  Subsequent to active service, 
the first evidence of rectum leakage was incontinence that 
was specifically attributed to a back disability that was 
manifested in the fall of 1995 in a work related accident.  

The May 1996 medical record demonstrated that the veteran's 
anal incontinence was consistent with a low spinal cord 
injury.  The November 1997 medical report suggested that the 
fecal leakage was from an undetermined etiology, and the 
January 2001 examination report concluded that the current 
rectal sphincter condition was not related to any injury or 
incident that occurred while on active duty.

Accordingly, there is no medical opinion suggesting that the 
veteran's disability manifested by rectal leakage was 
incurred in or aggravated by service.  For that reason, the 
veteran's claim fails.

During his January 1999 testimony, the veteran testified that 
his current fecal leakage began shortly after a back injury 
in May 1994, and that he had experienced  diarrhea while 
service in Africa.  He also indicated that he was treated in 
service on several occasions for gastro-intestinal problems, 
and reflux-like symptoms.  He concluded that his present 
rectum leakage was secondary to his inservice back injury, 
and that the back injury following service merely aggravated 
the prior disability.  

However, the veteran did not provide specific medical 
evidence to support his assertions.  He is certainly 
competent to comment on the symptoms which he is 
experiencing.  However, as indicated hereinabove, his own 
statements cannot supply a competent medical diagnosis of a 
current medical disability, its date of onset, or its 
etiology.  These matters can only be established by competent 
medical evidence.  See Espiritu, 2 Vet. App. at 494; 
Grottveit, 5 Vet. App. at 93.  Such evidence is lacking and 
his assertions have been contradicted by the competent 
evidence of record.

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran has a disability manifested by rectal leakage which 
is related to his period of active service.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

In short, the veteran has not shown that he has a disability 
manifested by rectal leakage which is related to service or 
to a service-connected disability.  Although the Board has 
absolutely no reason to doubt the veteran's sincerity, as 
indicated above he has not presented the required medical 
nexus evidence.  Accordingly, the benefit sought on appeal is 
denied.

The Board views its foregoing decision as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a disability manifested 
by rectal leakage.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).


ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for a disability manifested 
by rectal leakage is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

